NO. 12-17-00024-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

HC PINNACLE CLUB                                          §    APPEAL FROM THE 392ND
HOMEOWNERS ASSOCIATION, INC.,
APPELLANT

V.                                                        §    JUDICIAL DISTRICT COURT

S.B. MCLAUGHLIN ASSOCIATES,
INC.,
APPELLEE                                                  §    HENDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, HC Pinnacle Club Homeowners Association, Inc., and Appellee, S.B.
McLaughlin Associates, Inc., have filed a joint motion to dismiss this appeal. In the motion, the
parties state that they have reached a settlement. The motion is signed by counsel for each party.
Because the motion meets the requirements of Texas Rule of Appellate Procedure 42.1(a)(1), we
grant the joint motion, and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered November 15, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 15, 2017


                                         NO. 12-17-00024-CV


              HC PINNACLE CLUB HOMEOWNERS ASSOCIATION, INC.,
                                  Appellant
                                     V.
                      S.B. MCLAUGHLIN ASSOCIATES, INC.,
                                  Appellee


                                Appeal from the 392nd District Court
                    of Henderson County, Texas (Tr.Ct.No. CV15-0610-392)

                    THIS CAUSE came on to be heard on the joint motion of the parties to
dismiss the appeal herein, and the same being considered, it is the opinion of this court that the
motion to dismiss be granted.
                    It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed and that all costs of this appeal be, and the
same are, adjudged against the party that incurred them; for which execution may issue; and that
this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.